Title: To George Washington from John Allen, 16 May 1793
From: Allen, John
To: Washington, George


  Gorey, Wexford County, Ireland, 16 May 1793. Writes that “A sincere desire of benefiting the World . . . is the chief if not the only motive of this address and I am well assured . . . that any thing proceeding from such a principle will at least meet with your every attention.” He received a bachelor’s degree from the University of Dublin “the beginning of the year 1784 being about 22, from this time till the year 1790, when I got an appointment of about £70 a year in the Church.”
Allen appeals to GW’s “liberal turn of mind” and explains that “during the course of my studies in the university, perceiving the unfitness of all treatises of Geometry extant, for the education of Youth . . . I turned my thoughts to remedying these inconveniencies and . . . laid down a plan for the purpose and . . . set about putting it into execution . . . so that in a very short time I shall have the whole fitted for the Press, the advantage of which will be that all that is useful or at all necessary of the Elementary Works of Euclid, Archimedes and Apollonius &c. with improvements will be completed in one comprehensive and systematic View and adapted to the modern discoveries in Philosophy and chiefly Newtons Works.”
After mentioning several character references, Allen notes “my present property in the Church here with my Bishops intention of providing further for me will evince that this application does not proceed from interested or mercenary motives. . . . Now the following are some of the reasons why I apprehend my endeavours like to be more serviceable in the United States than here or any where else. In these European

Countries the Heads of Universities are strongly attached to the old Plans and Systems . . . Your Country and Government on the contrary have plainly shewn the World a disposition . . . of taking things at once in an original and improved way, by which means though you may put yourselves for the present to some trifling inconveniences yet you put every thing in the most easy and beneficial way for posterity . . . it has been remarked that literature has from the earliest ages been making a regular progress from the East to the West, I cannot avoid having my hopes that they will arrive at a point of Perfection and Utility in your Country . . . Your Excellency by favouring them with your countenance and encouragement will . . . add one additional cause to the many others to make posterity bless and revere your memory with the highest gratitude.”
Allen concludes that the only remuneration he wants is “some situation in a literary line or other comfortable provision that would afford an easy support for myself and family during the publication of the Work . . . if at the end of two or three years by which time I should have it published I should not be thought worthy of encouragement . . . I will on your signifying your wish . . . freely resign any appointment I may get and give sufficient security if necessary for so doing. . . . I request the favour of a speedy answer as if you thought fit to encourage me I would go to your part of the World next spring.”
